Citation Nr: 1745395	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for right shoulder arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

3.  Entitlement to service connection for left shoulder arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

4.  Entitlement to service connection for neck/cervical spine arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

5.  Entitlement to service connection for right hip arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability, or as secondary to service-connected disability.

6.  Entitlement to service connection for left hip arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability, or as secondary to service-connected disability.
7.  Entitlement to service connection for right hand arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

8.  Entitlement to service connection for left hand arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

9.  Entitlement to service connection for right foot arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

10.  Entitlement to service connection for left foot arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

11.  Entitlement to service connection for right knee arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.

12.  Entitlement to service connection for left knee arthritis with joint pains, to include as due to an undiagnosed illness or a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1991, with additional unverified service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In July 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the Veteran's claims in July 2015 in order for the AOJ to verify the Veteran's service in the Naval Reserves from approximately 1996 to 2002 and any additional periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA) or active duty and to obtain any service treatment or personnel records for this period of service.  The request for Naval Reserve records was based on the Veteran's testimony during the above-referenced Board hearing wherein he testified that he served with the Naval Reserves as a member of NMCB Unit 17 for the period from 1996 to 2002.  Thereafter, the RO contacted the Records Management Center in April 2016 to obtain the requested documents.  However, the RO received a negative response to the request for records in August 2016.  Pertinently, the Veteran was not notified pursuant to 38 C.F.R. §  3.159(e)(1) as to the unavailability of ACDUTRA, INACDUTRA, or active duty records from 1996 to 2002 or alternative evidence that he may submit in lieu of the service treatment records.  Therefore, the Board finds that he should be notified of such on remand.  Additionally, as the RO also did not verify the Veteran's service in the Naval Reserves from 1996 to 2002, the Board finds that such should be done on remand.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to verify the Veteran's service in the Naval Reserves from approximately 1996 to 2002 and any additional periods of ACDUTRA, INACTRUTRA or active duty. All efforts in this regard should be documented in the claims file.

Notify the Veteran of the unavailability of service treatment and personnel records from 1996 to 2002 and of alternate sources of evidence that can supplement the available records.

2. Then, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






